                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

JOE THOMAS,                                  §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 4:17-cv-00659-O
                                             §
GREYHOUND LINES, INC.,                       §
                                             §
       Defendant.                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       Accordingly, it is ORDERED that the Motion (ECF No. 104) is DENIED.

       SO ORDERED on this 22nd day of August, 2019.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                             1
